Citation Nr: 1440221	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for post-traumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Des Moines, Iowa Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for PTSD and assigned an initial disability rating of 50 percent.

In April 2013, the Board remanded to the RO the issue of a higher initial disability rating for PTSD. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the claim. Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2013 rating decision, the RO recharacterized the Veteran's service-connected mental disorder as PTSD with alcohol abuse.

In support of the Veteran's claim for service connection for PTSD, he had hearings before RO decision review officers (DROs) in June 2005 and September 2006, and a Board videoconference hearing before a Veterans Law Judge (VLJ) in September 2007. Transcripts of those hearings are of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal.



FINDING OF FACT

From May 6, 2002, the Veteran's PTSD and alcohol abuse have produced less than total occupational and social impairment, with reduced reliability and productivity, and without deficiency in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

From May 6, 2002, the Veteran's PTSD and alcohol abuse have not met the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA 

benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in July 2002, November 2003, September 2006, and May 2010. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection. VA also advised the Veteran how VA assigns disability ratings and effective dates. The letters also stated who was to provide the evidence.

In the April 2013 remand, the Board instructed that the RO issue a statement of the case (SOC) addressing the issue of a higher initial disability rating for PTSD. In October 2013, the RO issued an SOC addressing the issue of a higher initial rating for PTSD and alcohol abuse. The Board is satisfied that there has been substantial compliance with the remand directive. Therefore, no additional remand is needed. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and transcripts of the DRO and Board hearings. The Veteran has had VA examinations that adequately addressed the effects of his PTSD and alcohol abuse.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for PTSD with Alcohol Abuse

The Veteran appealed the initial 50 percent disability rating that the RO assigned for his PTSD with alcohol abuse. He contends that during some or all periods since the May 6, 2002, effective date of service connection his PTSD and alcohol abuse have produced severe impairment that warrants a higher rating or ratings.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with 

occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations. Clinicians have assigned the Veteran GAF scores of 25 to 65. GAF scores of 21 to 30 are for behavior that is considerably influence by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometime incoherent, acts grossly inappropriately) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment thinking or mood. GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. DSM-IV.

The Veteran has received VA and private medical and mental health treatment. Treatment records reflect that the Veteran had post service employment with a railroad, and that he sustained back injury in 1985. By 1990 he stopped holding paid employment and began receiving Social Security disability benefits.

In VA treatment in 1998, the Veteran was counseled regarding the use of medications for chronic pain. A clinician involved in treatment of his chronic pain referred him for evaluation for depression. A psychologist diagnosed depression and chronic pain. In mental health treatment, the Veteran indicated that he had difficulty being around people and he did not trust anyone. He also related having anxiety, reckless behavior, excessive anger, and a history of substance abuse and heavy alcohol use. Treatment included psychiatric medications. In December 1998, a clinician assigned a GAF score of 60. In 1999 and 2000, the Veteran continued on mental health treatment including medications.

In VA mental health treatment in August 2001, the Veteran reported that he discontinued psychiatric medications that he believed aggravated gastrointestinal symptoms. He reported having depression, anhedonia, social withdrawal, insomnia, and anxiety. There was no indication of panic attacks, obsessive compulsive symptoms, or psychotic symptoms. He had a fair social network. His mood and affect were anxious. He had coherent speech, logical thought processes, and intact attention, insight, judgment, and memory. Clinicians listed diagnoses of dysthymia, anxiety disorder, and alcohol dependence. Clinicians assigned GAF scores of 60 in August 2001, 65 in September 2001, and 65 in February 2002.

In VA mental health treatment in May 2002, the Veteran reported that during service he was raped. The clinician indicated that the Veteran should be evaluated for PTSD. The Veteran had an angry affect. He related no suicidal or homicidal ideation. His attention, speech, and thought process were normal. The clinician assigned a GAF score of 65. Later in May 2002, the Veteran reported that since revealing that he was raped during service, he had been reexperiencing the trauma, fantasizing about killing the perpetrator, and attempting to locate him. He was admitted for VA inpatient psychiatric treatment. A clinician noted that he had homicidal ideation. He was oriented but was guarded, intoxicated, and manipulative. A clinician assigned a GAF score of 25. The day after admission the Veteran expressed that he no longer wished to be hospitalized. He stated that the homicidal ideation he had expressed was a vague wish rather than a concrete plan. A clinician noted that the Veteran had no psychotic symptoms. The clinician assigned a GAF score of 45. Four days after the admission, a clinician noted that the Veteran had been drinking heavily recently to address anxiety. He denied psychotic symptoms. The clinician diagnosed PTSD with anxiety and alcohol dependence. The clinician assigned a GAF score of 35. Soon thereafter, the Veteran left the hospital against medical advice.

The Veteran continued in outpatient mental health treatment. In June 2002, a clinician assigned a GAF score of 50. In August 2002, the Veteran reported anxiety, flashbacks, and fleeting homicidal ideation. He was oriented, had poor insight, and had no psychotic symptoms. The listed diagnoses included PTSD, dysthymia, generalized anxiety disorder, and alcohol dependence. A clinician assigned a GAF score of 50. In October 2002, a clinician assigned a GAF score of 50.

The Veteran had a VA PTSD examination in February 2003. He reported having daily intrusive thoughts of having been raped during service. He related a long history of using alcohol to cope. He reported being anxious, easily startled, irritable, and angry. He stated that he was in his third marriage, and had a very good relationship with his wife. He indicated that the 2002 inpatient treatment had been his only psychiatric hospitalization, and that he continued in outpatient mental health treatment. The examiner found that the Veteran was oriented and cooperative. The Veteran appeared anxious and slightly depressed. He had poor insight. He had no hallucinations. He had some homicidal ideation. He described variable sleep and a good appetite. The examiner diagnosed PTSD and alcohol dependence. The examiner assigned a GAF score of 60.

In August 2003, the Veteran was admitted for inpatient mental health treatment at the Great River Medical Center in West Burlington, Iowa. He was admitted on an emergency basis, and he had a high blood alcohol level. He reported that during service he was sexually abused. An evaluating psychiatrist observed that the Veteran was sad and mildly anxious. He had symptoms of PTSD and recurrent depression, without any psychotic symptoms. The psychiatrist assigned a GAF score of 45. The day after admission the Veteran was discharged with plans for outpatient treatment.

In September 2003, the Veteran began outpatient mental health treatment at the Great River Mental Health Care Association in Burlington, Iowa. He informed treating psychologist G. S., Ph.D., that during service he was raped, and that he had kept that event secret until recently. He stated that VA had not believed that the rape occurred and had told him to forget it. He reported that presently he was depressed and did not do much around the house. He indicated that he continued to use alcohol. He stated that he lived with his wife. Dr. S.'s diagnoses were major depression, PTSD, and alcohol dependence. In ongoing treatment in 2003, the Veteran reported persistent thoughts of the trauma, difficulty controlling his temper, and difficulty motivating himself to spend time outside his home.

In a September 2003 letter, the Veteran's wife wrote that VA clinicians and claims reviewers had dismissed, disbelieved, and responded insufficiently to the Veteran's report of having been raped during service. She indicated that the Veteran had serious ongoing psychological problems as a result of that traumatic experience. She stated that he had constant thoughts of the trauma, trusted no one, was irritable and angry, had impaired attention, and had difficulty making decisions. She related a history of two periods of inpatient psychiatric treatment.

Records of private treatment in 2004 reflect ongoing medication and psychotherapy. The Veteran reported that increasingly frequently he engaged in activities outside his house. He related varying levels of alcohol use. At the time of a VA substance abuse consultation in July 2004, his alcohol dependence was in remission. He was oriented. His mood was anxious. A clinician assigned a GAF score of 56.

VA treatment notes from 2005 through 2012 reflect ongoing mental health treatment, including medications. In January 2005 and June 2005, the Veteran's private psychotherapist Dr. S. wrote letters in support of his claim for service connection for PTSD. Dr. S. indicated that the current effects of the Veteran's PTSD included anxiety, fear of leaving home, hypervigilance, alcohol dependence, fearfulness at night, and a need to keep guns at bedside. Notes from treatment with Dr. S. in 2005 and 2006 reflect an extended period of abstinence from alcohol, but ongoing dependence on ready access to guns.

In the June 2005 DRO hearing, the Veteran reported that he was in treatment for PTSD. He reported having difficulty being around people, particularly being alone with men. He indicated that he could not tolerate being alone in a room with a man unless he had a gun. He stated that he kept guns in his car and bedroom.

Treatment notes from 2006 reflect Dr. S.'s impression that the Veteran was becoming obsessed with having guns to protect himself.

In the September 2006 DRO hearing, the Veteran reported ongoing PTSD symptoms and treatment. He indicated that the treatment was very important and that he feared what would happen without it.

In the September 2007 Board hearing, the Veteran indicated that after the rape during service he became unable to trust any male. He stated that he remained very angry, and carried a gun whenever possible. He indicated that after the incident he used alcohol and drugs to cope. He related a history of killing domestic animals.

Notes from treatment with Dr. S. in 2008 reflect the Veteran's reports of ongoing medication for PTSD, ongoing abstinence from alcohol, and ongoing obsession with having guns at hand for protection. He indicated that he got out of the house often, without much anxiety when he was in familiar environments. In August 2008, the Veteran reported having problems with decision making and severe problems with memory. Dr. S. noted evidence of increasing cognitive problems, including confusion, and increased paranoia and anxiety. In 2009 and 2010, the Veteran reported ongoing abstinence from alcohol and an ongoing practice of keeping guns at hand.

In May 2012, the Veteran had a VA PTSD examination. The examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had PTSD, and expressed the opinion that the PTSD was at least as likely as not due to sexual trauma during service. The Veteran stated that he no longer took medication for depression, and no longer attended counseling. He reported that he had panic attacks a few times a week. He indicated that he lived with his wife and that their marriage was working well. He related that he was socially isolated and had no activities outside the home. He stated that he had friends and neighbors, and that he sat outside with them. He reported that when he took his wife to a store, he stayed in the car and had a gun with him. He indicated that he used alcohol but had reduced the amount over time. He stated that he had not held employment since the 1980s, when he went on disability following physical injury. The examiner found that the Veteran's PTSD and alcohol abuse caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The examiner noted that the Veteran's PTSD symptoms included anxiety, panic attacks, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. The examiner found that the Veteran had normal speech and thought processes and adequate insight and judgment. The Veteran denied suicidal or homicidal ideation or psychotic features. When discussing his sexual trauma, the Veteran was emotionally distressed and evidenced psychomotor agitation. The examiner assigned a GAF score of 53.

In statements submitted in November 2012, December 2013, and July 2014, the Veteran's representative noted that in 2002 clinicians assigned the Veteran GAF scores of 25, 35, and 45. She asserted that those scores show that his PTSD was severe. She also noted that in 2002 the Veteran had homicidal ideation toward the person who raped him, and that he kept a loaded gun with him day and night. In July 2014, she argued that his keeping a loaded gun at all times constitutes grossly inappropriate behavior and persistent danger of hurting self or others, such that the effects of his PTSD are more consistent with the criteria for a 100 percent rating.

Treatment and examination records and statements from the Veteran and his wife provide evidence as to the occupational and social impairment produced by the Veteran's PTSD and alcohol abuse. From 2002 forward, that impairment has been sufficient to reduce reliability and productivity, due to such symptoms as panic attacks, impairment of memory and judgment, disturbances of motivation and mood, and difficulty in establishing effective relationships. The impairment has produced deficiencies in some, but not most, of the areas considered in the criteria for a 70 percent rating. The Veteran ceased employment due to physical disability. His PTSD and alcohol abuse would be expected to impair his capacity for employment, but the evidence does not tend to show that those disorders would create a deficiency in performing work that physically he could perform. He does not have deficiency in family relations. He consistently reports that he gets along well with his wife and their children and grandchildren. His determination to be armed most or all of the time reflects impairment or even deficiency of judgment. Clinicians have not found that his thinking is deficient. Depression and anxiety have produced disturbances or even deficiencies of mood. The evidence does not suggest that he has total occupational or social impairment. From 2002 forward he has maintained satisfactory family relationships and some friendships. His PTSD and alcohol abuse have not made him totally unable to work, even though physical injury rendered him disabled.

The Veteran has asserted, through his representative, that GAF scores as low as 25 and 35 in 2002 indicate that his psychiatric disability was sufficiently severe to warrant a rating higher than 50 percent. Clinicians assigned those scores, however, within a period of less than a month, in May 2002. Around that time the Veteran was admitted for inpatient treatment, at least in part because he expressed homicidal ideation with some planning. Previous treatment records, from 2001 and early 2002, reflected a less severe level of impairment and higher GAF scores, of 60 and 65. From June 2002 forward, clinicians again observed a more moderate degree of impairment. After the statements that led to his admission, the Veteran consistently indicated that he did not actually intend to kill the person who raped him. Clinicians assigned GAF scores ranging from 45 to 60. The impressions of more severe impairment were confined to a brief period. The evidence for the broader period around 2002 shows a disability picture consistent with no more than a 50 percent rating.

The Veteran has also argued that his insistence on having loaded weapons at hand is grossly inappropriate behavior and a persistent danger to himself and others that is more consistent with a rating higher than 50 percent. The treating psychologist Dr. S. repeatedly expressed concern about the Veteran's behavior regarding guns. The way he keeps and carries guns is ill advised and shows impaired or deficient judgment. He has expressed, however, awareness of and some compliance with safety and legal considerations in the handling of guns. As such, his behavior with respect to guns has not risen to the level of grossly inappropriate or of persistently endangering himself or others.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's two brief hospitalizations for PTSD and alcohol abuse do not constitute frequent hospitalizations. The effects of his PTSD and alcohol abuse interfere with his capacity for work, but not to a marked extent. The criteria for the existing 50 percent disability rating contemplate his level of occupational impairment. The rating criteria provide for higher ratings for even greater levels of impairment. Therefore, it is not necessary to refer the PTSD and alcohol abuse rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran consistently reports having left employment and remained unemployed because of physical injury and disability. He has not suggested that his PTSD and alcohol abuse make him unable to secure or follow a substantially gainful occupation. Thus, the record does not directly or indirectly raise the issue of unemployability.



	(CONTINUED ON NEXT PAGE)


ORDER

From May 6, 2002, entitlement to a disability rating higher than 50 percent for PTSD and alcohol abuse is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


